Citation Nr: 1710295	
Decision Date: 03/31/17    Archive Date: 04/11/17

DOCKET NO.  14-16 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for prostate cancer, to include residuals therefrom.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to June 1979.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.


REMAND

In November 2015, the Board remanded the claim for entitlement to service connection for prostate cancer to afford the Veteran a VA examination to determine whether his prostate cancer is related to his active military service, to include exposure to trichloroethylene (TCE).  The examiner was required to provide an opinion as to whether the Veteran's prostate cancer was incurred in or due to his active duty, to include exposure to TCE.  The examiner was also required to review all electronic records, including all articles and publications submitted by the Veteran.  The examiner was directed to specifically consider and discuss the Veteran's assertions and lay statements of record regarding the nature and duration of his exposure to TCE while living and working as an aircraft ordinance technician at Yuma Marine Corps Air Station from April 1976 to May 1979; the evidence of record indicating that TCE was used by the Department of Defense as an industrial cleaner to remove grease from metal parts; a February 1990 EPA publication indicating that that TCE was found in the groundwater at Yuma Marine Corps Air Station; a 2007 study published in the American Journal of Industrial Medicine entitled "Nested Case-Control Study of Occupational Chemical Exposures and Prostate Cancer in Aerospace and Radiation Workers"; an ATSDR publication entitled "Reported Health Effects Linked with Trichloroethylene (TCE), tetrachloroethylene (PCE), Benzene, and Vinyl Chloride (VC) Exposure"; a May 2000 Environmental Health Perspectives publication entitled "Trichloroethylene and Cancer: Epidemiologic Evidence"; and a January 2013 National Cancer Institute publication entitled "Genetics of Prostate Cancer."

A VA medical opinion was obtained in January 2016.  The examiner indicated that an examination of the Veteran would not have added additional information, so it was not conducted.  The examiner summarized the various medical literature in the claims file, and then found that based on a review of the claims file and medical literature, the Veteran had likely high exposure to TCE during active duty, but there was insufficient evidence to determine an association between TCE and the Veteran's prostate cancer.  Therefore, it was "less likely as not that the Veteran's prostate cancer or his residuals were caused by or the result of or chronically aggravated by his exposure to TCE" during active duty.  The examiner also noted that the Veteran did not have a diagnosis of prostate cancer during active duty.

Because no examination of the Veteran was conducted in January 2016, the Veteran was afforded a VA examination in May 2016.  Following an examination and review of the claims file, the examiner, a different examiner from the one who provided the January 2016 opinion, stated that the question of whether the Veteran's prostate cancer was caused by or related to military service could not be answered without resort to mere speculation.  The examiner went on to state that "I believe the Veteran with his multiple hazard exposure that this could be associated with his development of prostate cancer as multiple studies noted association but no direct causality.  Because of his multiple prolong exposures to chemicals to include TCE along with prolong exposure to military radar systems to include non-ionizing radiation may be associated with increased risk for developing prostate cancer, but no direct causality is established is why I cannot answer his question without resort to speculation."  

While the January 2016 examiner made a general conclusion that there was insufficient evidence in the medical literature to determine an association between TCE and prostate cancer, the examiner provided no further explanation.  This is significant in that several of the publications submitted by the Veteran suggest a link between exposure to TCE and the development of prostate cancer, including the 2007 study published in the American Journal of Industrial Medicine.  Also, the Veteran subsequently submitted additional medical literature to the record in April 2016, including an October 2011 article which discussed the EPA's finding that exposure to TCE could lead to certain cancers and to a lesser extent, may also be linked to prostate cancer.  

The May 2016 examiner had access to these articles submitted in April 2016, but provided an inadequate opinion.  The examiner could not answer the question of whether the Veteran's prostate cancer was caused by or related to military service without resort to speculation.  The examiner's only statement was that the Veteran's exposure to chemicals including TCE could be associated with an increased risk for developing prostate cancer, but that no direct causality was established.  There was no rationale or further explanation provided for this conclusion.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless, the examiner provides a rationale for that statement and states whether there is additional evidence that would enable the necessary opinion to be provided.  Jones v. Shinseki, 23 Vet. App. 382 (2012).  Therefore, in light of the deficiencies in the January 2016 and May 2016 medical opinions; on remand a supplemental medical opinion, which encompasses a full review of the claims file, must be obtained.

Accordingly, the case is remanded for the following action:

1.   The Veteran's electronic claims file must be forwarded to an appropriate VA oncologist or urologist, to provide a medical opinion pertaining to the Veteran's claim for service connection for prostate cancer, to include residuals therefrom.  The Veteran's electronic claims file must be made available to the examiner, and the examiner must specify in the medical opinion report that the claims file has been reviewed.  A VA examination of the Veteran must be provided only if the examiner deems it necessary.

After a review of the evidence of record and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the Veteran's prostate cancer was incurred in or due to his active duty, to include exposure to TCE.

In providing this opinion, the examiner must specifically consider and discuss the following evidence:

a)  The Veteran's lay statements of record regarding the nature and duration of his exposure to TCE while living and working as an aircraft ordinance technician at Yuma Marine Corps Air Station from April 1976 to May 1979;

b)  The evidence of record indicating that TCE was used by the Department of Defense as an industrial cleaner to remove grease from metal parts;

c)  A February 1990 EPA publication indicating that that TCE was found in the groundwater at Yuma Marine Corps Air Station;

d)  A 2007 study published in the American Journal of Industrial Medicine entitled "Nested Case-Control Study of Occupational Chemical Exposures and Prostate Cancer in Aerospace and Radiation Workers";

e)  An ATSDR publication entitled "Reported Health Effects Linked with Trichloroethylene (TCE), tetrachloroethylene (PCE), Benzene, and Vinyl Chloride (VC) Exposure"; 

f)  A May 2000 Environmental Health Perspectives publication entitled "Trichloroethylene and Cancer: Epidemiologic Evidence"; 

g)  A September 2011 article "EPA Classifies Trichloroethylene (TCE) as Human Carcinogen."

h)  An October 2011 article "Despite Delays and Threats, EPA Finally Classifies TCE as a Cancer-Causing Chemical", and

i)  A January 2013 National Cancer Institute publication entitled "Genetics of Prostate Cancer."

A complete rationale for all opinions must be provided. The examiner must provide a thorough explanation for any opinion and discuss the specific evidence upon which the opinion is based.  

Also, if the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

2.  After the development requested has been completed, the RO must review the medical report to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.

3.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be adjudicated.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




